 CROWN CORK & SEAL COMPANY171Crown Cork &Seal Company,Inc.,Petitioner andPhiladelphiaLocal 14-L, GraphicArts Internation-al,AFL-CIO-CLC 1 andDistrict Lodge No. 1, In-ternational Association of Machinists and AerospaceWorkers, AFL-CIO 2 Case 4-UC-44April 25, 1973DECISIONAND ORDER CLARIFYING UNITBY MEMBERSJENKINS,KENNEDY,AND PENELLOUpon a petition duly filed under Section 9(b) of theNational Labor Relations Act, as amended, a hear-ing was held on September 19 and 20, 1972, beforeHearing Officer Morris Mogerman.Thereafter, Crown Cork & Seal Company, Inc.,herein called Employer, and the Philadelphia Local14-L, Graphic Arts International, AFL-CIO-CLC,herein called Local 14-L, file briefs.Pursuant to the provisions of Sections 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor. Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning ofthe Act.2. The labor organizations involved claim to repre-sent certain employees of the Employer.3.Crown Cork & Seal Company,Inc., is engagedin the manufacture of containers at its plant in Phila-delphia, Pennsylvania. Both Machinists and Local14-L have long represented employees of the Employ-er. By its petition herein, the Employer requests thatthe Boardissue aunit clarification which allocates thework performing on a newly installed Drawn and Iron(herein called the D & I) line to the Machinists unit.On the other hand, Local 14-L argues that the peti-tion should be dismissed for reasons discussed herein-after.On the merits, it alternatively argues thatemployees performing the work in question belong inits unit.Since 1939, the Employer has had a contract withLocal 14-L and, since 1942, it has also had a contractwith the Machinists. Neither union has been certifiedby the Board. In 1970, the Employer installed a newproduction line for the manufacture of containers,known as the D & I line.1Thisreflects the recent name change resulting from a merger betweenLithographers and Photoengravers International Union and InternationalBrotherhood of Bookbinders on September4, 1972.2Herein called the Machinists.The printing of the containers on the D & I line hasbeen assigned to the Machinists since the line beganoperating. On November 7, 1970, Local 14-L wrotethe Employer claiming jurisdiction over this work un-der its contract. The Employer denied Local 14-L'sclaim and Local 14-L filed a grievance, which led toarbitration. On November 29, 1971, Arbitrator G. Al-lanDash sustained the grievance and awarded thework of operating the printing unit on the D & I lineto Local 14-L. Only the Employer and Local 14-Lwere parties to the arbitration proceeding.In the interim, between Local 14-L's filing of itsgrievance and the arbitration award,theMachinistsinstituted proceedings under article XX of the AFL-CIO constitution,complainingthat Local 14-L im-properly sought the D & I work. Both the Machinistsand Local 14-L participated in the hearing. On July23, 1971, Impartial Umpire David Cole, pursuant tothe AFL-CIO Internal Disputes Plan, rendered hisdetermination that Local 14-L was not in violation ofarticleXX.The Machinists continued to perform the work, ir-respective of the Dash arbitration award and the Coledetermination. Thereafter, theMachinists filed itsown grievance which culminated in another arbitra-tion award. On March 10, 1972, Arbitrator S. HarryGalfand found that the Machinists should have juris-diction of the work in question.On March 14, 1972, another hearing was held be-fore Impartial Umpire David Cole. But, before anyformal determination was rendered,theMachinists,on March 17, 1972, wrote the Employer, formallywithdrawing any claim to the disputed work, and in-dicating that it would not interfere with Local 14-L'sefforts to obtain the work for its members?In June 1972, Local 14-L institutedsuitin UnitedStates District Court seeking enforcement of Arbitra-tors Dash's award. The Employer filed a motion withthe court to dismiss or stay the proceedings. Thereaf-ter, on June 28, 1972, the Employer filed an 8(b)(4)(d)charge and this unit clarification petition. The8(b)(4)(d) charge was subsequently withdrawn.Before reaching the merits, we must dispose of theproceduralissues raisedby the parties. Local 14-L hasmoved to dismiss the unit clarification petition on thegrounds that: The Board does not entertain petitionsto clarify units which are not certified; the Board doesnot clarify units in mid-contract term; the Boardshould defer to arbitration; and, since Local 14-L hasinstituted suit in United States District Court to en-force the arbitration award by Dash, the Boardshould not allow the Company to disrupt the existingcontractual relationship and frustrate the arbitrationI There isnot requirement, of course,that there be two competing unionsin order for the Board to consider a unit clarification petition.203 NLRB No. 29 172DECISIONSOF NATIONALLABOR RELATIONS BOARDprocedure. These arguments will be treatedseriatim.The argument that the Board does not clarify unitswhich are not certified 4 or in mid-contract may bereadily rejected. In the latter connection, there arecertain cases I in which the Board refused to clarify inmid-term, but they are distinguishable. For there theeffort was to utilize the clarification procedure as ameans for changing the composition of agreed-uponunits by the exclusion or inclusion of employees. Thiscase involves the question of the unit placement ofemployees on a new line in one of two existing units.With respect to Local 14-L's motion to dismiss be-cause of the arbitration awards and the District Courtsuit, the Board's decision inRaley's, Inc.,143 NLRB256, deserves mention in the former connection. Itwas held there that the Board would defer to thearbitral process iii a representation proceeding wherea question of contract interpretationis inissue, theparties have set up in their agreement arbitration ma-chinery for the settlement of disputes arising underthe contract, and an award has been rendered whichmeetsBoard requirements applicable to arbitrationawards. This suggests an arguable basis for deferralhere. But in a later case resembling the instant case,the Board did not defer. Thus inMcDonnell Compa-ny,6the issue presented was whether certain workwhich arose from an enlargement and extension ofproduction operations should be allocated to one oranother of existing units. There, too, two conflictingarbitration awards had issued, and one of the unionshad instituted suit in District Court to enforce itsaward. The Board (Members Brown and Jenkins dis-senting) clarified the unit,7 finding the work in ques-tion to be an accretion to one of theunits. In so doing,it gave no weight to the arbitration awards "in viewof theexpartenature of those proceedings, the incom-plete evidence adduced, and the conflict in theawards." The Board further decided inMcDonnell8that it would better serve the purposes of the Act forit to clarify where all the parties had fully participatedin the proceeding before it than to decline to assertjurisdiciton and subject the parties to additional lit-igation, expense, and delay, and require the court toselect oneof twoex partearbitration awards for theenforcement without an independent analysis of the4Alaska SteamshipCompany172 NLRB 12005NorthwestPublications,Inc, 200 NLRB No 20;Credit UnionNationalAssociation,Inc,199 NLRB No72,Wallace-Murray Corporation, SchwitzerDivison,192 NLRB 1090b 173 NLRB 225The dissent would have dismissed the proceeding because in their opin-ion, it involveda work assignment dispute rather than a representationmatter, citingCarey vWestinghouseCorp.375 US 261 We find, as themajority inMcDonnelldid, that what we are concerned with here is essential-ly a unit placement issue arising from the enlargement and extension of theEmployer's production operations.See alsoMonsanto ResearchCorporation,MoundLaboratory,195 NLRB 336sAnd seeMonsanto ResearchCorporation,Mound Laboratory, supramerits.On the basis of such considerations, we willentertain the instant petition and decide this case onitsmerits.Comparison of the Lines and Jobs in QuestionThere are three operations to be considered; theSpra-tainer line, the D & I line, and the line in thelithographic department. The printing work on theSpra-tainer line has been performed by the Machin-ists since the line was first introduced about 30 yearsago. A two-piece beverage or aerosol can is producedon the line. Printing or design is applied to the can bya dry offset method of printing. The can has alreadybeen shaped by the stamping and drawing equipmentbefore it is printed on the Spra-tainer line. According-ly,printing on the Spra-tainer line is referred to as"printing in the round."Printing on the D & I line is essentially the same.In fact, before the D & I line was operational, proto-types were run on the Spra-tainer line. Thus, bothlines produce a two-piece can and both lines use thedry offset method of printing. The main differencebetween the two lines is that the D & I line can printtwo cans at the same time whereas only one can at atime can be printed on the Spra-tainer line; and theprinting plates, although essentially the same, arelarger on the D & I line.Printing by lithographic unit represented by Local14-L is basically different from the printing on eitherthe Spra-tainer or D & I lines. Thus, the printingmethod primarily employed by the lithographic de-partment is wet offset. The lithographic unit has neveroperated a printing machine which places the printingdirectly on the can in the round. It only prints on flatsheets which are then cut into smaller sizes to beformed into a three-piece can.Structually, the D & I line is similar to the setup inthe lithographic department. Thus, both are Y Hoeoffset presses and have similar controls, so the actualmechanics of printing is substantailly the same. How-ever, coloring in the lithographic unit is obtained byas many as four printing repetitions each time with adifferent color. Coloring on the D & I line is per-formed once, since as many as four colors can beapplied in the same process.The plates used for printing are identical in texture,structure, and method of application on the D & I lineand the lithographic presses. The D & I line is adja-cent to the press and coater lines of the lithographicdepartment. Both presses are equipped with a "trail-ing coater" for placement of an overlay of varnishafter the completion of the printing, and both pressesdeliver the printed and varnished products into anoven for drying. CROWN CORK & SEAL COMPANY173Members of the Machinists are mechanics who arequalified to perform maintenance and repair work onthe D & I line.On theSpra-tainer line, a machinistspends about 70 percent of the time performing print-ing functions and about 30 percent on mechanicaland inspection functions.On the D & I line a machin-ist spends about 30 percent of the time on printingfunctions,and the 70 percent on mechanical func-tions. The explanation for the difference is that the D& I line requires less time on printing because thereare fewer changeovers,and the machine is modern.Also, the Spra-tainer line runs multiple designs whichrequire more time on printing functions.To operatethe Spra-tainer line, the employee mustbe a mechanic and trained for 2-3 months.The work-ers who were selected to operate the printing stationon the D & I line had worked on the Spra-tainer andbegan on the D & I with as little as 4 days' training.In constrast,the training required to become a jour-neyman lithographer is quite extensive.The appren-ticeshipprogramalonelasts4years.Thelithographers perform little maintenance or mechani-cal work.In fact,a machinist is assigned to the lithog-raphydepartment and it is his responsibility toperform maintenance,repair,or overhaul work on thelithographic presses.There are several other similarities between theSpra-tainer and the D & I lines which distinguishthem from the lithographic presses.Although theSpra-tainer and D & I now have separate supervisors,once the new line is "debugged"there will be onedepartment manager in charge of both lines. Also, thelower level supervisors will be grouped in central con-trol over both lines.Both lines have the same costcontrol center.The lithographicdepartment has itsown supervisor, and a different cost control center.The ContractsLocal 14-L's contract provides essentially that itshall represent employees performing printing work.It expressly provides that it shall not apply to theSpra-tainer operation.The Machinists contract cov-ers "all employees assigned to classifications as out-lined in Appendix A.... " Included in Appendix Aare mechanic classifications and those pertaining tooperation of the Spra-tainer line.The printing work on the D&I line resembles thaton the Spra-tainer line.Like the Spra-tainer printingfunction,it is dry offset printing in the round. Em-ployees who had worked on the Spra-tainer line wereassigned to the D & I line.And both require a combi-nation of printing and mechanical skills. In all thecircumstances,we view the D & I line as essentiallyan extension of the Spra-tainer line within the purviewof the Machinists contractual unit.Accordingly, wefind that the employees on the D & I line are anaccretion to the unit represented by the Machinistsand we shall clarify the Machinists contractual unit asincluding the D & I line.ORDERIt is hereby ordered that the existing contractualunit represented by DistrictLodge No.1, Internation-al Association of Machinists and Aerospace Workers,AFL-CIO,be, and it hereby is, clarified so as to in-clude therein the employees engaged in the printingworkon the Drawn and Iron line.MEMBERJENKINS,dissenting:I view the instant proceeding as a work assignmentdispute rather thana representational matter and thuswould dismiss the unit clarification petitionfiled bythe Employer.McDonnell Company,173 NLRB 225,dissenting opinions;Carey v.Westinghouse,375 U.S.261.